By the Court:
Upon looking into the record, we are of opinion that the mutual promises of McCloy and Carroll, contained in the written agreement of November, 1865, constitute a sufficient consideration to support the agreement, and so take it out of the eighth section of the Statute of Frauds.
The Court having found the fact that by mistake of the .draftsman some of the terms of the agreement had been omitted in drawing it up, should have entered a decree re*80forming the instrument in those particulars, and specifically enforcing it as reformed.
Judgment reversed, and cause remanded for further proceedings, not inconsistent with this opinion.